ia ata ge tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date release number release date legend org organization name org address dear address address uil xx date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia november 20xx this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not conducting charitable activities educational activities or any other exempt_activities pursuant to sec_501 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to established that you were not operated for the benefit of private interests of your officer and other private individuals as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication en 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name bank bank president’s son presidents son xx date president president issue xyz state vice president vice president address address whether org operated exclusively for exempt purposes within meaning of sec_501 facts org org is a xyz not-for-profit corporation incorporated on april 19xx the name of the organization on its form_1023 application_for recognition as a 501_c_3_organization was org the organization amended its articles of incorporation on march 20xx to change its name to org the records of the office of xyz secretary of state reflect that org is the organization’s assumed name president is org’s registered agent and founder he is listed on the 20xx form_990 as the president org’s address is address city xyz on august 19xx org applied for recognition as a tax-exempt_organization under sec_501 on december 19xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as of april 19xx as a tax-exempt_organization as described in sec_501 since 19xx org has promoted and operated a down payment assistance dpa program in which it provides funds to home buyers to use as their down payments and collects the same amounts plus additional fees from the home sellers as more fully described below under org’s program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations application_for recognition of tax-exempt status form_1023 was filed by org with the irs to apply for recognition of tax-exempt status under penalties of perjury on august 19xx on its form_1023 org detailed the following activities org desires to provide the community with a resource to upgrade and enhance the quality of living in our neighborhoods and communities this objective will be achieved by providing home ownership both existing and new homes we will also provide for our communities the rehabilitation of existing homes that are in need of repairs form 886-a rev department of the treasury - internal_revenue_service page -- form 886a department of the t'reasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx our immediate focus will be to provide housing to the low to moderate income persons through the hud resale program this will be of our focus the other of our time will be spent with the restoration and rehabbing of existing neighborhoods in the year 20xx we will begin building new homes for the low to moderate income home owner by letter dated november 19xx the internal_revenue_service asked org to provide additional information in order to make a determination on the filed form_1023 the requested information and responses were as follows please provide the attachment for page line the director president will be the only salaried person none of the officers or trustees will be salaried what percentage of your housing will be made available for moderate income individuals approximately thirty percent what percentage of your housing will be for low income individuals approximately seventy percent what is the median income level the median income level is dollar_figure what income level of people will you be working with t will be working with persons with no income such as homeless persons to those persons with a household_income of dollar_figure per year regarding the organization’s sources of financial support org’s application_for exemption listed the following sources hud set_aside city grants community grants hud grants etc regarding fundraising the application states the following for now we plan to deal only with housing programs already in existence for our funds nowhere on its original application does org indicate that it will provide a dpa program however from its inception it has been involved primarily ina dpa program in 20xx and 20xx percent of org’s income came from through its dpa program in 20xx org began to purchase hud properties at a discount that were to be resold to low to moderate income home buyers org made repairs to the homes and started reselling them in 20xx due to poor form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx recordkeeping the exact amount of income for 20xx attributable to its dpa program could not be determined and was estimated by president to be percent of its activity org was audited by hud in 20xx its approval certification allowing them to buy hud homes at a discount and resell them was rescinded per president org began to sell the homes to anyone regardless of income this practice was prohibited under the hud resell program guidelines articles of incorporation the articles of incorporation for org dated march 19xx state the following the corporation is organized exclusively for charitable purposes within a the meaning of sec_501 of the internal_revenue_code of 19xx as amended the code’ including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code or the corresponding provision of any future united_states internal revenue law restrictions on powers b this corporation is not organized and shall not be operated for pecuniary gain or profit no part of the property or net_earnings of the corporation shall inure to the benefit of or be distributable to its directors officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article vi hereof org has a dissolution clause which requires that upon dissolution remaining net assets will go to another sec_501 organization federal returns org filed forms for the calendar years ended december 20xx 20xx and 20xx it did not file forms 990-t org did not file form sec_941 w-2 and 1099-misc in 20xx and 20xx org’s only reported activity consisted of operating its dpa program as described in more detail below part iii of org’s 20xx form_990 states the organization provides homeownership counseling and down payment assistance to low income families and first time homeowners in 20xx 20xx and 20xx org received the respective amounts of dollar_figure dollar_figure gross revenue from amounts paid to it by sellers participating in org’s dpa program org reported the seller’s payments as contributions org also reported that it distributed the respective amounts of dollar_figure dollar_figure and dollar_figure in down payment assistance to homebuyers for use as down payments and or to pay for closing costs in 20xx 20xx and 20xx org’s form_990 part iv and dollar_figure in form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx line shows that as of december 20xx org had total unrestricted net assets valued at dollar_figure operation of org’s down payment assistance program org through its website flyers advertising and other methods promotes its dpa program to builders lenders loan officers mortgage brokers real_estate agents buyers and sellers many of the participants in org’s dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may receive gifts to use for the down payment only from a relative employer labor_union charitable_organization close friend governmental agency or public entity the rules do not permit the seller to lend money to the buyer for the down payment once the buyer locates a home he she wants to purchase the buyer and seller enter into a contract each seller must sign a participating home agreement as a part of the contract this agreement obligates the seller in consideration for participating in org’s dpa program to pay org an amount equal to the amount of the down payment assistance received by the buyer plus a service fee or a flat fee the agreement required to be signed by each participating seller includes the following statement the seller agrees to pay org down payment assistance program a service fee of ___ based on the final sales_price of the participating home at the close of escrow this includes the grant amount plu sec_1 this form will serve as demand upon closing the seller is not obligated and does not pay a service fee if the participating home is purchased by a buyer not utilizing org down payment assistance program’s grant gift or should the participating home not close the seller compensates for the amount he she is providing as down payment assistance and the fee by increasing the sales_price of the home org provides a form to be used by real_estate agents brokers entitled how to find the true contract_price when using down payment assistance this form includes an equation for computing the amount of the sales_price of the home to include the dpa and service fee org does not provide down payment assistance to the buyer if the seller does not enter into the agreement if the seller agrees to participate the agent and buyer proceed to try to get the buyer approved for a loan through a mortgage company which will accept gift funds from a sec_501 organization org provides the lender with a gift fund acknowledgement letter to advise the lender of the amount_of_the_gift funds the buyer will receive when the loan is approved the organization is notified and the closing attorney sends to org wiring instructions form 886-a rev department of the treasury - internal_revenue_service page -- or 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx org will wire or deliver the gift funds to the closing attorney the money is never given to the buyer the check is made out to the closing attorney buyer or in some instances both at closing org faxes a copy of its closing instructions to the closing attorney once the closing is completed the closing attorney gives a check to org for the down payment assistance plus the fee org’s president president sometimes attends the closing to personally receive the check at closing if he does not attend the closing attorney will mail a check to org if the sale is not completed the seller provides no funds to org in 20xx and 20xx org received of its income from transactions where there is an agreement between a buyer and seller regarding a specific property owned by the seller org does not provide gift funds to any buyer when the seller of the home does not agree to participate in the agreement org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened on such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan on the hud settlement statement for each closing the gift funds plus the service fee charged by org is shown as gift funds service fee on the seller’s summary of transactions on the buyer’s summary the dpa less org’s fee is shown as org gift funds in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home org also falsely labeled the seller’s payment to org as a gift on its gift fund acknowledgement form dsr102 which was provided to each mortgage co broker the form certifies the following to the mortgage co broker a o e o l o org is an approved sec_501 organization org will provide gift funds to the buyer amount_of_the_gift funds the buyer does not have to re-pay the gift funds and the buyer is not related to any org officers board members or employees in addition upon request org indicated that it provided counseling to homebuyers president estimates that org provided counseling to approximately persons in 20xx org has no contemporaneous_records for the counseling president estimates that approximately of the number of buyers who received gift funds request counseling financial information form 886-a rev department of the treasury - internal_revenue_service page -- oon 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx president maintains the checkbook for org the organization had main checking account with bank through which of the activity of the organization was conducted a second checking account with bank had little activity there were no deposits made into the bank account in 20xx or 20xx both president and vice president vice president have signature_authority for signing checks president signed approximately of the checks in 20xx president did not have an accountant in 20xx 20xx or 20xx the books_and_records were kept by president and his part time employees one of whom is his son president’s son president paid personal expenses from the organization’s bank account with bank in conversations with president he stated that he did not know that he was doing anything wrong and considered the amounts paid for personal expenses to be his compensation in 20xx and 20xx org’s only sources of revenue were from service fees from its dpa program the total revenue is the gross amount of the seller service fee on the expense side org pays out the gift funds grants to the buyers the difference is kept by org as its fee for 20xx org sold homes that it purchased under the hud resale program the proceeds from the home sales and the gross amount of the seller service fees from its dpa program were the only sources of income for 20xx org makes no solicitations for charitable_contributions regarding compensation org did not pay president an amount designated as a salary president paid personal and household expenses from org’s checking account purportedly in lieu of paying himself a salary compensation the original application lists president as the president and indicates he is to receive compensation president has performed the duties of the eo president and has considered himself the president of org from its inception president is not listed as the president on the 20xx or 20xx form_990 part v the persons listed in part v of form_990 as officers directors trustees and key employees performed no duties for org and received no compensation form_990 part v for 20xx lists president as the president of org for 20xx 20xx and 20xx org paid personal expenses for president in the respective amounts of dollar_figure dollar_figure and dollar_figure org did not report any amounts as compensation paid for officers in part v of its forms for those years it issued no forms w-2 for either year president filed form_1040 and reported income from org in the amounts of dollar_figure in 20xx schedule c non- employee compensation dollar_figure in 20xx and dollar_figure in 20xx wages org’s forms show other salaries and wages for 20xx and 20xx in the amounts of dollar_figure and dollar_figure respectively its form_990 for 20xx shows the total amount of dollar_figure for salaries wages as other expenses on line 43b after review of its books_and_records org verified wages paid to it sec_2 part-time employees in the amounts of dollar_figure in 20xx dollar_figure did not issue forms w-2 to its employees in 20xx and dollar_figure in 20xx org form 886-a crev department of the treasury - internal_revenue_service page -- poem a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx internal control org has no internal controls president founder president 20xx controls all bank accounts he and his wife vice president are the only signatories on the checks vice president is listed as the vice president on the 20xx form_990 part v for 20xx and 20xx the officers directors listed on forms appear to be officers directors in name only president stated that there is an annual board meeting held each year no minutes however are kept with respect to these meetings the officers listed on the 20xx and 20xx returns make no decisions perform no duties and have no input in the day-to-day operations of org law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence ofa single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if form 886-a rrev department of the treasury - internal_revenue_service page -- foon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir unpublished table decision the court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in anon-select manner american campaign academy t c pincite form 886-a crev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org schedule no or exhibit year period ended 20xx 20xx 20xx in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revenue_ruling 2006_21_cb_915 in part discusses whether down payment assistance organizations described in situations operate exclusively for charitable purposes those described in situation sec_1 and are relevant to this discussion the organization described in situation makes assistance available to low-income families to purchase decent and safe form 886-acrev department of the treasury - internal_revenue_service page -- oon 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization is situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to ensure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real_estate related businesses that stand to benefit from the transactions to finance the program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 form 886-acrev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 2003_1_cb_123 dollar_figure cross-referencing dollar_figure et seq an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 form 886-a crev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis org does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class charitable purposes include relief of the poor and distressed see sec_1 c - d org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons org does not have income limitations for participation in its dpa program and did not screen applicants for down payment assistance based on income org’s records do not include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans the program is not limited to first-time homebuyers org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s dpa program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa program benefit from achieving access to a form 886-a rev department of the treasury - internal_revenue_service page -- ayer 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items org exhibit year period ended 20xx 20xx 20xx wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their homes at the full listed prices or by being able to reduce the amounts of the negotiated discounts on their homes buyers who participate in org’s dpa program benefit by being able to purchase a home without having to commit their own funds for down payments real_estate professionals who participate in org’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates like the organization described in situation of revrul_2006_27 org neither solicits nor receives funds from other sources before providing down payment assistance org’s staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transaction takes place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller’s contribution along with any org fees must be sent to org within hours org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction and org’s reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this case given the fact that the economic incidence of the seller’s contribution to the corporation fell on the buyer rather than the seller the benefit to the sellers is even greater the sellers got the benefit of having their property sold quicker due to greater number of potential home buyers without actually incurring any costs sale price of a home the purported beneficiaries in fact did not receive anything from org further because the transaction fees charged by org could be based on a percentage of the home's sale price org benefited from the transactions by maximizing its fees the circular cash_flow indicates that the corporation’s primary goal was to facilitate transactions for the benefit of private parties involved or connected to these transactions ie buyers who were not necessarily because the amount that home buyers received from org was incorporated into the form 886-aev department of the treasury - internal_revenue_service page -- oom 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx members of a charitable_class sellers real_estate professionals etc the organization considered in easter house which provided health care to indigent pregnant women only when a family willing to adopt a woman’s child sponsored the care financially in this respect org is like org’s promotional material and its marketing activities show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its dpa program shows that org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in 92_tc_1053 and easter house cl_ct a substantial part of org’s activities furthered commercial rather than exempt purposes revrul_2006_27 the circular flow of funds indicates that the primary goal of org was to benefit private parties involved in the transaction and to maximize fees paid to org rather than to accomplish an exempt_purpose like the organization described in situation of based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking org’s exemption effective the date of the organization’s inception because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on august 19xx org represented that its purpose was to provide housing to the low to moderate income persons through the hud resale program this will be of our focus the other of our time will be spent with the restoration and rehabbing of existing neighborhoods in the year 20xx we will begin building new homes for the low to moderate income home owner in response to additional information requested concerning it application_for exemption org form 886-a crev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx represented that of the housing would be made available for moderate income individuals of its housing would be for low income individuals the median income level of home and org would be working with persons with incomes ranging from none buyers would be dollar_figure per year nowhere on its application_for exemption did org indicate homeless persons to dollar_figure that it would provide down payment assistance from day one however org’s primary activity has been down payment assistance org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened applicants with respect to such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan further although org indicated that it provided counseling to home buyers no contemporaneous_records were kept to verify the number of persons counseled or the type of counseling provided revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 org’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’s determination_letter conclusion in order to qualify for exemption under sec_50l c an organization must be both organized and operated to achieve a purpose that is described under that code section org’s dpa program is not operated in accordance with sec_501 and the regulations thereunder governing qualification for tax exemption under the code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s dpa activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operates a trade_or_business in a commercial manner designed to maximize profits rather than serve charitable purposes its activities further the private interests of home sellers and other real_estate related businesses org’s primary activity is brokering transactions to facilitate the selling of homes org’s primary goal is to maximize the fees from these transactions org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders and home builders to assure future business for the mutual benefit of the participants because org’s primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 form 886-a rev department of the treasury - internal_revenue_service page -- noon a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx 20xx and 20xx org operated in a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective retroactively to the date of the organization’s inception taxpayer’s position org’s president president has received and reviewed this report and is in agreement with the facts law and conclusion as presented president has signed form_6018 the proposed revocation of org’s exempt status as a 501_c_3_organization indicating his consent to form 886-a crev department of the treasury - internal_revenue_service page -- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge exempt_organization sec_401 w peachtree st stop 504-d atlanta ga date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director exempt_organizations letter catalog number 34809f
